                    William H. Ingaldson, Esq.
                    Jim M. Boardman, Esq.
                    Ingaldson Fitzgerald, P.C.
                    bill@impc-law.com
                    jim@impc-law.com
                    Attorneys for Defendants

                                         IN THE UNITED STATES DISTRICT COURT

                                                FOR THE DISTRICT OF ALASKA

                    ANDREW MOLLER,

                                         Plaintiff,
                            v.
                                                                        Case No. 4:17-cv-00031-SLG
                    SAFEWAY, INC. and EKATERINA
                    YUVASHEVA,                                          Superior Court for the State of Alaska
                                                                        Fourth Judicial District at Fairbanks
                                        Defendants.                     Case No. 4FA-17-02270CI


                                        DEFENDANTS’ MOTION TO MODIFY THE
                                           PRETRIAL SCHEDULING ORDER

                            This case involves a prescription misfill that plaintiff claims caused the

                    return of his epileptic seizures which he alleges were absent for several years

                    while on the medication. The parties have taken numerous depositions, exchanged

                    expert and rebuttal reports, but have not deposed expert witnesses. Additionally,

                    plaintiff is scheduled to undergo a brain EEG procedure which his treating
  INGALDSON
 FITZGERALD,
                    provider has testified, if his diagnosis is correct, there is an 80-90% chance of
       P.C.
     Lawyers
813 W. 3rd Avenue   curing his seizures. The surgical procedure is scheduled for December 2018. Due
    Anchorage,
      Alaska
    99501-2001      to the significance of this procedure and the need to conduct expert discovery,
  (907) 258-8750
 FAX: (907) 258-
       8751         defendants seek to modify the pretrial scheduling order to allow for expert

                    DEFENDANTS’ MOTION TO MODIFY
                    PRETRIAL SCHEDULING ORDER
                    Moller v. Safeway, Inc. and Ekaterina Yuvasheva
                    Case No. 4:17-CV-00031-SLG
                                                                  Page 1 of 9
                      Case 4:17-cv-00031-SLG Document 34 Filed 10/30/18 Page 1 of 9
                    discovery, related motion practice and to determine whether or not the procedure

                    is successful. These topics are further discussed below.

                                                          Factual Background

                               Plaintiff’s complaint asserts medical malpractice claims against Safeway

                    and the pharmacist based on the misfill of a prescription involving medication to

                    control epileptic seizures. Defendants admitted the prescription was negligently

                    filled, so the case involves issues related to causation, recklessness and damages.

                    These issues have resulted in the parties delving deep into the field of epilepsy, its

                    treatment, diagnosis and medical management and whether not taking only a low

                    dose of the medication for two to three days can trigger persistent seizures. As a

                    result, the parties have taken numerous depositions, exchanged expert reports and

                    spent considerable time researching these issues.

                               At the start of litigation, the court entered a pretrial order on January 3,

                    2018. 1 It’s fair to state that, at that time, defendants were not well versed in

                    epilepsy and other complex issues involved with this case. In August 2018, the

                    parties stipulated to modification of certain pretrial deadlines which extended the

                    close of discovery five weeks to November 7, 2018. 2 Over the last five months,
  INGALDSON
 FITZGERALD,        the parties have taken several depositions. These include the following:
       P.C.
     Lawyers
813 W. 3rd Avenue
    Anchorage,
      Alaska
    99501-2001
  (907) 258-8750
 FAX: (907) 258-
                    1
       8751             Docket 13.
                    2
                        Docket 28, p.2.

                    DEFENDANTS’ MOTION TO MODIFY
                    PRETRIAL SCHEDULING ORDER
                    Moller v. Safeway, Inc. and Ekaterina Yuvasheva
                    Case No. 4:17-CV-00031-SLG
                                                                  Page 2 of 9
                         Case 4:17-cv-00031-SLG Document 34 Filed 10/30/18 Page 2 of 9
                              Andrew Moller on June 13, 2018 in Denver, CO

                              Jill Zukerman Stuart, Ph.D. on June 15, 2018 in Durham, NC

                              Saurabh Sinha, M.D. on June 15, 2018 in Durham, NC

                              Ekaterina Yuvasheva on June 19, 2018 in Chicago, IL

                              Richard Cohen, M.D. on June 20, 2018 in Portland, OR

                              David Green on June 21, 1018 in Seattle, WA

                              Gail Elliott on June 21, 2018 in Seattle, WA

                              Kelly Nelson on August 15, 2018 in Anchorage, AK

                              Edward Maa, M.D. on October 10, 2018 in Denver, CO

                              Jesse Wynn, Ph.D. on October 11, 2018 in Denver, CO

                              Amelia Elkins, LCSW on October 11, 2018 in Denver, CO

                    The parties have also engaged in extensive written discovery, medical and legal

                    research, exchanged six expert reports to address causation, recklessness and

                    economic losses and Mr. Moller recently completed an IME. However, there

                    remains significant work to be completed.

                              In addition, Mr. Moller is scheduled to have a medical procedure in

                    December 2018 involving an intracranial EEG followed by neurosurgery. 3 Mr.
  INGALDSON
 FITZGERALD,        Moller’s treating neurologist was deposed in October 2018 and provided important
       P.C.
     Lawyers
813 W. 3rd Avenue   information about this procedure.              Dr. Maa explained that the implanting of
    Anchorage,
      Alaska
    99501-2001
  (907) 258-8750
 FAX: (907) 258-
       8751
                    3
                        Exhibit A, Wynn Progress Note, p. 2; Exhibit B, Deposition of Dr. Maa, p. 20.

                    DEFENDANTS’ MOTION TO MODIFY
                    PRETRIAL SCHEDULING ORDER
                    Moller v. Safeway, Inc. and Ekaterina Yuvasheva
                    Case No. 4:17-CV-00031-SLG
                                                                  Page 3 of 9
                        Case 4:17-cv-00031-SLG Document 34 Filed 10/30/18 Page 3 of 9
                    electrodes will allow him to pinpoint the tissue that is seizing. 4 After examining

                    Mr. Moller and reviewing his medical records, Dr. Maa’s working diagnosis is

                    that the source of Mr. Moller’s seizure problem is in his amygdala. 5

                              Dr. Maa outlined the upcoming procedure and Mr. Moller’s post-surgery

                    prognosis. Once the EEG intracranial implants are placed they will be used to

                    collect data after three to five seizures and this will then be used to fine-tune a

                    surgical plan. 6      If Dr. Maa’s working diagnosis is correct, that the seizures

                    originate from the amygdala, then a pinpoint laser would be used to ablate it. 7

                    And if instead the seizures are from the orbital frontal area then he would implant

                    a neurostimulator to minimize the seizure. 8 The neurostimulator implant has a

                    success rate of 50% that the patient will afterwards be seizure free. 9 If Dr. Maa is

                    correct that the amygdala is the source of Mr. Moller’s seizures, then “his seizure-

                    free chances are very high” with 80 to 90% of patients being seizure free for the

                    first one to five years. 10 Thus, Mr. Moller’s December 2018 medical procedures

                    are likely to significantly impact this case.




  INGALDSON
 FITZGERALD,
       P.C.         4
     Lawyers
                      Exhibit B, Dr. Maa Depo., p.20.
                    5
813 W. 3rd Avenue     Exhibit B, pp. 37-39.
    Anchorage,      6
                      Id. at 87-88.
      Alaska        7
    99501-2001        Id.
                    8
  (907) 258-8750      Id. at 88-89.
 FAX: (907) 258-    9
                      Id. at 89.
       8751
                    10
                         Id. at 90.
                    DEFENDANTS’ MOTION TO MODIFY
                    PRETRIAL SCHEDULING ORDER
                    Moller v. Safeway, Inc. and Ekaterina Yuvasheva
                    Case No. 4:17-CV-00031-SLG
                                                                  Page 4 of 9
                         Case 4:17-cv-00031-SLG Document 34 Filed 10/30/18 Page 4 of 9
                                                        LEGAL STANDARDS

                             Federal Rule of Civil Procedure 16(b) provides that a district court must

                    issue a scheduling order that limits the time to join parties, complete discovery and

                    file motions. A pretrial conference order “controls the course of the action unless

                    the court modifies it.” 11 The scheduling order may be modified for good cause

                    and with the judge’s consent. 12             The “good cause” requirement of Rule 16

                    primarily considers the diligence of the party seeking the amendment. 13

                             A pretrial schedule may be modified “if it cannot reasonably be met despite

                    the diligence of the party seeking the extension.” 14 In deciding whether to amend

                    a pretrial scheduling order a court considers the following factors:

                             1) whether trial is imminent, 2) whether the request is opposed, 3)
                                whether the non-moving party would be prejudiced, 4) whether
                                the moving party was diligent in obtaining discovery within the
                                guidelines established by the court, 5) the foreseeability of the
                                need for additional discovery in light of the time allowed for
                                discovery by the district court, and 6) the likelihood that the
                                discovery will lead to relevant evidence. 15

                    Each of these factors are addressed below to show that defendants have good

                    cause to extend discovery.


  INGALDSON
                    11
 FITZGERALD,           Fed.R.Civ.P. 16(d).
       P.C.         12
     Lawyers           Fed.R.Civ.P. 16(b)(4).
813 W. 3rd Avenue   13
    Anchorage,
                       Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
                    14
      Alaska           Id. (quoting Fed.R.Civ.P. 16 advisory committee’s note to 1983 amendment).
    99501-2001      15
  (907) 258-8750       City of Pomona v. SQM North Amer. Corp., 866 F.3d 1060, 1066 (9th Cir. 2017)
 FAX: (907) 258-    (quoting United States ex.rel. Schumer v. Hughes Aircraft Co., 63 F.3d 1512, 1526
       8751
                    (9th Cir. 1995)). The standards identified in City of Pomona apply to reopening
                    DEFENDANTS’ MOTION TO MODIFY
                    PRETRIAL SCHEDULING ORDER
                    Moller v. Safeway, Inc. and Ekaterina Yuvasheva
                    Case No. 4:17-CV-00031-SLG
                                                                  Page 5 of 9
                         Case 4:17-cv-00031-SLG Document 34 Filed 10/30/18 Page 5 of 9
                             A.      Trial is Not Imminent.

                             Trial is currently scheduled to commence on March 18, 2019 in Fairbanks,

                    Alaska. 16 Revision and extension of the pretrial deadlines may impact the trial

                    date, so defendants elected to file this motion shortly after Dr. Maa’s deposition

                    where they discovered the significance of the planned procedure.

                             B.      The Request is Opposed.

                             The parties have previously agreed to minor modifications of pretrial

                    deadlines.     Plaintiff’s counsel has taken the position that Mr. Moller will be

                    treating medically the rest of his life, so additional treatments shouldn’t disrupt the

                    litigation. However, previous treatments have not involved a procedure that has

                    an 80-90% chance of ending Mr. Moller’s seizures.

                             C.      The Non-Moving Party Will Not Be Prejudiced.

                             At worst, the trial date will be moved, but this will not prejudice plaintiff as

                    delay in having claims adjudicated in court does not, by itself, constitute undue

                    prejudice. 17 Additionally, extending discovery will allow plaintiff’s counsel to

                    also conduct expert discovery and obtain any necessary perpetuation depositions.


  INGALDSON
 FITZGERALD,
       P.C.
     Lawyers
813 W. 3rd Avenue
    Anchorage,
      Alaska
    99501-2001      discovery after remand. While discovery remains open at the time of filing this
  (907) 258-8750    motion, it will likely pass before the motion is ripe.
 FAX: (907) 258-    16
       8751           Docket 14, p. 1.
                    17
                      Research in Motion, Ltd. V. Visto Corp., 545 F.Supp.2d 1011, 1012 (N.D. Cal. 2008).

                    DEFENDANTS’ MOTION TO MODIFY
                    PRETRIAL SCHEDULING ORDER
                    Moller v. Safeway, Inc. and Ekaterina Yuvasheva
                    Case No. 4:17-CV-00031-SLG
                                                                  Page 6 of 9
                         Case 4:17-cv-00031-SLG Document 34 Filed 10/30/18 Page 6 of 9
                            D.       Whether the Moving Party Has Been Diligent.

                            The original scheduling and planning Order gave the parties 6-7 months to

                    obtain expert reports and 8 ½ months to complete all discovery. 18 At the time the

                    Order was entered, defendants did not have knowledge about the extensive work,

                    medical history and issues necessary to prepare the matter for trial.        While

                    discovery was extended an additional five weeks, it was not enough time to

                    complete the necessary discovery.

                            During this time defendants have obtained and reviewed approximately

                    2500 medical records from a host of providers scattered across the country.

                    Deposed or defended eleven depositions in five different states. Retained and

                    worked with a host of trial and consulting experts many of whom have also had to

                    review the extensive medical history. Sent out three separate sets of discovery

                    requests and engaged in discovery motion practice. This illustrates defendants

                    have been diligent in preparing this case for trial.

                            E.       Foreseeability of Additional Discovery.

                            At the time the Scheduling and Planning Order was issued, the complexity
  INGALDSON
 FITZGERALD,        and discovery needs of the case were not foreseeable. Defendants were unaware
       P.C.
     Lawyers
813 W. 3rd Avenue   of the complexity of the medical and causation issues, travel requirements or of
    Anchorage,
      Alaska
    99501-2001
  (907) 258-8750
                    plaintiff’s medical treatment involving unique specialists. At present, the parties’
 FAX: (907) 258-
       8751



                    DEFENDANTS’ MOTION TO MODIFY
                    PRETRIAL SCHEDULING ORDER
                    Moller v. Safeway, Inc. and Ekaterina Yuvasheva
                    Case No. 4:17-CV-00031-SLG
                                                                  Page 7 of 9
                      Case 4:17-cv-00031-SLG Document 34 Filed 10/30/18 Page 7 of 9
                    experts will likely need to be deposed which will involve out-of-state travel, time

                    to prepare and afterwards analysis to determine whether expert motion practice is

                    necessary.

                              In addition, it was also unknown that less than a year from issuance of the

                    scheduling and planning Order, Mr. Moller would be undergoing a medical

                    procedure, which if his treating physician’s diagnosis is correct, will provide an

                    80-90% chance of ending his seizures. Such an outcome would significantly

                    impact several components of his case including his future damages which makes

                    it a material aspect of the case. And it will also require follow-up discovery.

                              F.      The Likelihood that Discovery Will Lead to Additional `
                                      Evidence.

                                There is a strong likelihood that discovery will result in additional

                    evidence.        This includes the depositions of the parties’ experts, which are

                    important for purposes of cross-examination and rebuttal evidence. Additionally,

                    defendants will be able to obtain post-procedure information on whether the

                    treatment was successful and if it ended or curtailed Mr. Moller’s seizures. Thus,

                    the evidence is important as the procedure may effectively cure him.

  INGALDSON
                                                             CONCLUSION
 FITZGERALD,
       P.C.
     Lawyers                  Defendants have demonstrated “good cause” for modification of the pretrial
813 W. 3rd Avenue
    Anchorage,
      Alaska        scheduling Order as they have been diligent in preparing for trial.               The
    99501-2001
  (907) 258-8750
 FAX: (907) 258-
       8751
                    18
                         Docket 12, pp. 3-4.

                    DEFENDANTS’ MOTION TO MODIFY
                    PRETRIAL SCHEDULING ORDER
                    Moller v. Safeway, Inc. and Ekaterina Yuvasheva
                    Case No. 4:17-CV-00031-SLG
                                                                  Page 8 of 9
                         Case 4:17-cv-00031-SLG Document 34 Filed 10/30/18 Page 8 of 9
                    combination of an expeditious discovery schedule and recently learning that a

                    December medical procedure, with an 80-90% chance of rendering Mr. Moller

                    seizure free, has created the need for additional discovery and modification of the

                    scheduling order. Accordingly, defendants respectfully request that the court hold

                    a scheduling conference to revise appropriate deadlines to allow for expert

                    discovery and obtain information on Mr. Moller’s December medical procedure.




                        DATED this 30th day of October, 2018.



                                                                       INGALDSON FITZGERALD, P.C.
                                                                       Attorneys for Defendants Safeway, Inc.
                                                                       and Ekaterina Yuvasheva


                                                                       By: s/Jim M. Boardman
                                                                            Jim M. Boardman
                                                                            ABA No. 9206022


                    CERTIFICATE OF SERVICE
                    The undersigned hereby certifies that on
                    the 30th day of October, 2018,
                    a copy of the foregoing was
                    sent to the following electronically
                    via CM/ECF:
  INGALDSON
 FITZGERALD,
       P.C.         Neil T. O’Donnell
     Lawyers        Cascadia Cross Border Law Group LLC
813 W. 3rd Avenue
    Anchorage,
      Alaska
                    /s Jim M. Boardman
    99501-2001
  (907) 258-8750
 FAX: (907) 258-
       8751



                    DEFENDANTS’ MOTION TO MODIFY
                    PRETRIAL SCHEDULING ORDER
                    Moller v. Safeway, Inc. and Ekaterina Yuvasheva
                    Case No. 4:17-CV-00031-SLG
                                                                  Page 9 of 9
                      Case 4:17-cv-00031-SLG Document 34 Filed 10/30/18 Page 9 of 9
